DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-14 in the reply filed on October 8, 2021 is acknowledged.  Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omidi (U.S. Publication No. 2012/0167325).
Omidi discloses a disinfection system comprising:
A light source (228) configured to emit germicidal light in a space (paragraph 18);
A first sensor (160) operable to:
Detect the presence of at least one of bacteria, viruses, dirt, and grime, and generate sensor data based on the detection (paragraph 11); and
A controller (260) configured to selectively at least one of activate, project, and steer light emissions from the light source based at least in part on sensor data (paragraphs 20-26).



Concerning claims 3 and 4, Omidi also discloses that the light source is further configured to emit a UV light excitation emission (paragraph 18; claim 6). 

Regarding claim 12, Omidi continues to disclose that the disinfection system is configured to emit germicidal light in a hotel room space (Figure 3).

With respect to claim 14, the reference continues to disclose a visual display operable to visually present disinfection system information to a user (paragraphs 25 and 27).

Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (U.S. Publication No. 2019/0091738).
Concerning claims 1 and 4, Chen discloses a disinfection system comprising:

A first sensor (18) operable to:
Detect the presence of at least one of bacteria, viruses, dirt, and grime, and generate sensor data based on the detection (paragraphs 35 and 43); and
A controller (14) configured to selectively at least one of activate, project, and steer light emissions from the light source (16) based at least in part on sensor data (paragraphs 35 and 43).

Regarding claims 5-7, Chen also discloses that the space is a vehicle interior (Figure 1) and the light source is operable to emit onto at least one seat of the vehicle interior (paragraph 37).

With respect to claims 8-10, Chen further discloses that the system includes a second motion detector sensor (28) configured to capture occupant data, wherein the controller (14) is configured to, based on the occupant data, determine if the space is occupied and stop a disinfection cycle upon determining the vehicle interior occupancy has changed (paragraphs 79-81).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2019/0091738) in view of Zhang-Miske et al. (U.S. Publication No. 2019/0076558).
Chen is relied upon as set forth above.  Chen does not appear to disclose that the disinfection system is disposed in a rearview mirror assembly.  Zhang-Miske discloses a disinfection system for the interior of a vehicle, wherein the system includes an ultraviolet light source that is controlled by a controller (abstract; Figures 1-3).  The reference continues to disclose that the disinfection system is disposed in the rearview mirror assembly in order to disinfect commonly touched surfaces in a vehicle interior that are susceptible to contamination (paragraph 40).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to dispose the disinfection system of Chen in the rearview mirror assembly in order to disinfect commonly touched surfaces in a vehicle interior that are susceptible to contamination as exemplified by Zhang-Miske.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Omidi (U.S. Publication No. 2012/0167325) in view of Lestician (U.S. Publication No. 2005/0025662).
Omidi is relied upon as set forth above.  Omidi does not appear to disclose that the disinfection system is disposed in a fire detector system.  Lestician discloses a disinfection system comprising a light source (91/92) configured to emit germicidal light in a hotel room space (paragraph 26).  The reference continues to disclose that the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hack et al. (U.S. Publication No. 2020/0331611) discloses a disinfection system for disinfecting a space, wherein the system includes a germicidal light source (abstract; Figures 1 & 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799